***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       BOARD OF EDUCATION OF THE CITY OF
       WATERBURY v. WATERBURY TEACHERS
             ASSOCIATION, CEA-NEA
                   (AC 41981)
                     Lavine, Prescott and Sheldon, Js.

                                  Syllabus

The plaintiff board sought to vacate an arbitration award issued in connec-
    tion with a grievance filed by the defendant union on behalf of a class
    of teachers, some of whom were assigned to the T school, alleging that
    the board had violated the parties’ collective bargaining agreement by
    depriving certain teachers of their bargained for weekly preparation
    periods. Following arbitration proceedings, the arbitrator found that
    twenty-two teachers at the T school had been routinely deprived of
    preparation periods as a result of being required to substitute for absent
    teachers. In his award, the arbitrator ordered that the affected teachers
    be awarded compensatory damages and that the board cease and desist
    from depriving the teachers at the T school of their preparation periods.
    The trial court granted the board’s application to vacate the award,
    denied the union’s application to confirm the award and rendered judg-
    ment thereon, from which the union appealed to this court. Held:
1. The trial court improperly vacated the arbitration award, pursuant to the
    applicable statute (§ 52-418 (a) (4)), on the ground that the arbitrator
    exceeded or so imperfectly executed his powers that a mutual, final
    and definite award on the subject matter submitted was not made, as
    the award conformed to the arbitration submission: the unrestricted
    submission required a determination of whether teachers at the T school
    were deprived of their preparation periods and, if so, the nature and
    extent of their remedy, and the award determined that only twenty-two
    teachers at the T school had been deprived of their preparation periods,
    awarded the affected teachers compensatory damages and ordered the
    board to cease and desist from depriving the teachers at the T school
    of their preparation periods, and, therefore, the award plainly conformed
    to the submission because it was directly responsive to, and did not
    exceed the scope of, the submission; moreover, there was no merit to
    the board’s argument that the award was not mutual, final and definite
    because the award did not offer any guidance that could be used in
    similar situations arising in the future, and the board’s argument that
    the award failed to provide a basis for why the application of the cease
    and desist order applied only to the teachers at the T school and not
    to others misapprehended the award.
2. The trial court improperly determined that the arbitration award violated
    the public policy set forth in the Teacher Negotiation Act (§ 10-153a et
    seq.): the relevant public policy of the act, that parties must negotiate
    salaries and other conditions of employment through the collective
    bargaining process, was not contravened by the execution of the award
    because the act applies to arbitrations of collective bargaining agree-
    ments and does not apply to grievance arbitrations, the parties in fact
    abided by the act and negotiated various terms of employment in their
    agreement, including salary and compensation, the award did not consti-
    tute compensation, salary or remuneration because compensatory dam-
    ages are not synonymous with compensation, the award did not add to
    or modify the provisions of the agreement, and, most important, the
    arbitrator awarded compensatory damages, which was within his author-
    ity as provided in the terms of the agreement; moreover, the award was
    not inconsistently limited to a group within a collective bargaining unit,
    as it was properly limited to the aggrieved teachers at the T school who
    had presented evidence of their deprivation at the arbitration pro-
    ceedings.
      Argued November 12, 2019—officially released March 17, 2020

                            Procedural History
  Application to vacate an arbitration award, brought to
the Superior Court in the judicial district of Waterbury,
where the defendant filed an application to confirm the
award; thereafter, the matter was tried to the court, M.
Taylor, J.; judgment granting the application to vacate
and denying the application to confirm, from which the
defendant appealed to this court. Reversed; judgment
directed.
 Adrienne R. DeLucca, with whom, on the brief, was
Martin A. Gould, for the appellant (defendant).
  Tara L. Shaw, with whom, on the brief, were Connor
P. McNamara and Anne Murdica, for the appellee
(plaintiff).
                          Opinion

  LAVINE, J. The defendant, the Waterbury Teachers
Association, CEA-NEA (union), appeals from the judg-
ment of the trial court vacating an arbitration award in
favor of the plaintiff, the Board of Education of the City
of Waterbury (board). On appeal, the union claims that
the trial court erred in concluding that (1) the arbitrator
so imperfectly executed his powers that a mutual, final,
and definite award on the subject matter submitted was
not made, and (2) the arbitration award violates public
policy. We agree with both of the union’s claims and,
accordingly, reverse the judgment of the trial court.
   The following facts, as found by the arbitrator, are
germane to this appeal. In January, 2017, the union filed
a grievance on behalf of a class of teachers, some of
whom were assigned to Tinker Elementary School (Tin-
ker school), alleging that the board had violated the
collective bargaining agreement between the union and
the board (agreement) by depriving certain teachers of
their bargained for weekly preparation periods. Specifi-
cally, the grievance stated: ‘‘Preparation [p]eriods. The
[union] alleges that the [board] is in violation of the
2016–2019 [agreement] at Tinker [school] and other
elementary schools as a result of multiple teachers fail-
ing to receive the [bargained for] preparation period.’’
The union requested that the board cease and desist
from such violations and that it pay all affected teachers
who could quantify the loss at their per diem hourly
rate. The board unanimously upheld the grievance and
stated that the administration would make ‘‘every effort
to provide [teachers with] the required five preparation
periods per week.’’ The board, however, denied the
monetary award sought by the union.
   The union then filed for arbitration, which was held
before Attorney Emanuel N. Psarakis (arbitrator) in
September, 2017. The parties were unable to agree on
an arbitration submission and, therefore, allowed the
arbitrator to fashion it. The board did not object to the
submission as framed by the arbitrator. The submission
stated: ‘‘Has the [board] violated the requirement that
Waterbury [kindergarten through fifth grade] teachers
at the Tinker school receive five weekly preparation
periods, and that each preparation period must be no
less than [thirty] minutes in duration with no less than
three hours of preparation time per week? If so, what
shall the remedy be?’’1
  Following the arbitration proceedings, the arbitrator
found that twenty-two teachers at the Tinker school
during the 2016–2017 school year were routinely
deprived of one or more of their bargained for weekly
preparation periods as a result of being required to
substitute for other, absent teachers.2 The arbitrator
found, and the parties agreed, that the agreement had
been violated by the board. The remaining issue for
the arbitrator to decide was ‘‘whether or not monetary
damages [were] appropriate for the admitted depriva-
tion of preparation time authorized for teachers under
the [agreement].’’
   The board took the position that its initial offer, to
make ‘‘every effort’’ thereafter to comply with the con-
tract, was reasonable. The board further argued that
the agreement does not authorize damages for such
violations and that the agreement does not provide com-
pensation for missed preparation periods.3 Accordingly,
the board argued that an award of compensatory dam-
ages would exceed the authority of the arbitrator
because it would modify and add to the agreement. The
arbitrator rejected the board’s arguments and con-
cluded that a compensatory award to the aggrieved
teachers was appropriate because the agreement
expressly authorized the awarding of compensatory
damages by an arbitrator, the agreement did not
expressly limit compensatory damages for the depriva-
tion of preparation periods, and a monetary award
would place the affected parties essentially in the same
position in which they would be had there been no
violation. The arbitrator further reasoned that ‘‘the rem-
edy announced by the board to make ‘every effort’ to
provide the required preparation periods is not a viable
or reasonable one. It provides no consequences for
ongoing violations, and allowed the board to continue
violations with impunity.’’ The arbitrator also noted that
the board negotiated the provisions of the agreement,
and, therefore, it was ‘‘not impossible to foresee that
absences on account of authorized leave would impact
upon the number of teachers available to teach on
any day.’’
   The arbitrator issued the following arbitration award
(award): ‘‘Compensatory damages to each affected
teacher as set forth [herein]; [a]n [o]rder that the [b]oard
[c]ease and [d]esist from refusing to provide contrac-
t[ual] preparation periods to teachers at the Tinker
[s]chool; [and] [f]ailing compliance with such [c]ease
and [d]esist [o]rder, the [b]oard will become liable for
and obligated to pay appropriate compensatory dam-
ages to affected teachers consistent with the formula
discussed [herein]. It thereby will become responsible
for compensatory damages to teachers for any prepara-
tion periods that continue to be denied [them] after the
date of this decision.’’
   After the award was issued, the union wrote to the
arbitrator and requested the following clarification:
‘‘Does the [c]ease and [d]esist [o]rder requiring prospec-
tive compensatory liability for the denial of preparation
periods during the remainder of the current [agreement]
apply only to Tinker [school] teachers, all elementary
school teachers in the bargaining unit or all teachers
within the bargaining unit?’’ Over the board’s objection,
the arbitrator responded to the union’s request for clari-
fication. He stated in part: ‘‘Consequently, to the extent
that clarification may be necessary, any further mone-
tary liability under this [award] for subsequent denial of
preparation periods during the remainder of the current
[agreement] applies only to the affected teachers at the
Tinker school for which compensatory damages were
awarded.’’ (Emphasis added.)
  The union filed in the trial court an application to
confirm the award pursuant to General Statutes § 52-
417, and the board filed an application to vacate the
award pursuant to General Statutes § 52-418. In support
of its application, the board argued that, pursuant to
§ 52-418 (a) (4), the award must be vacated because
the arbitrator exceeded his powers under the agreement
and the award was not final and definite and was, there-
fore, unenforceable.4 The board also argued that the
award was contrary to law in that it disregarded the
doctrines of impossibility and/or impracticality,5 and
that the award violated public policy.
   The court granted the board’s application to vacate
the award and issued a memorandum of decision, in
which it stated that the award ‘‘created an inconsistency
in the application of the [agreement] to members of the
union,’’ despite an agreement provision to the contrary,
because it ‘‘limit[ed] remuneration to Tinker’s teachers’’
and that ‘‘parties are statutorily required to collectively
bargain over the terms and conditions of employment,
which includes salaries.’’ The court decided that the
‘‘award was imperfectly executed, in that a mutual, final
and definite award upon the subject matter submitted
was not made, as it may be inconsistently applied to
teachers in the district and, moreover, without follow-
ing the mandatory provisions of the [Teacher Negotia-
tion Act, General Statutes § 10-153a et seq.], applicable
to the entire bargaining unit.’’ The court concluded that
the award violates public policy. Accordingly, the court
granted the board’s application to vacate the award
and denied the union’s application to confirm it. This
appeal followed.
                             I
  The union claims that the trial court improperly con-
cluded that the arbitrator so imperfectly executed his
powers that a mutual, final, and definite award on the
subject matter submitted was not made. We agree with
the union.
   The standard that governs our review of arbitration
awards that are challenged pursuant to § 52-418 (a) (4)
is as follows. ‘‘The scope of judicial review of arbitration
awards is very narrow. Our courts favor arbitration as
a means of settling differences and uphold the finality
of arbitration awards except where an award clearly
falls within the proscriptions of § 52-418 . . . . Subsec-
tion (a) (4) of . . . § 52-418 . . . provides in part that
an award is invalid if the arbitrators have exceeded
their powers or so imperfectly executed them that a
mutual, final and definite award upon the subject matter
submitted was not made. Generally, any challenge to
an award pursuant to . . . § 52-418 (a) (4) on the
ground that the arbitrators exceeded or imperfectly
performed their powers is properly limited to a compari-
son of the award with the submission. . . . If the award
conforms to the submission, the arbitrators have not
exceeded their powers.’’ (Internal quotation marks
omitted.) Exley v. Connecticut Yankee Greyhound Rac-
ing, Inc., 59 Conn. App. 224, 228, 755 A.2d 990, cert.
denied, 254 Conn. 939, 761 A.2d 760 (2000). ‘‘In deciding
whether the arbitrators have exceeded their powers,
this court, as a general rule, examines only the award
to determine whether it is in conformity with the sub-
mission. The memorandum of the arbitrator is irrele-
vant.’’ Board of Education v. AFSCME, 195 Conn. 266,
271, 487 A.2d 553 (1985).
   ‘‘Where the submission does not otherwise state, the
arbitrators are empowered to decide factual and legal
questions and an award cannot be vacated on the
grounds that the construction placed upon the facts or
the interpretation of the agreement by the arbitrators
was erroneous. Courts will not review the evidence nor,
where the submission is unrestricted, will they review
the arbitrators’ decision of the legal questions involved.
. . . The party challenging the award bears the burden
of producing evidence sufficient to demonstrate a viola-
tion of § 52-418.’’ (Citations omitted; internal quotation
marks omitted.) Industrial Risk Insurers v. Hartford
Steam Boiler Inspection & Ins. Co., 258 Conn. 101, 115,
779 A.2d 737 (2001). The trial court’s determination of
whether the award conforms to the submission is a
legal conclusion and is, therefore, subject to our plenary
review. See, e.g., Tuxis-Ohr’s, Inc. v. Gherlone, 76 Conn.
App. 34, 39, 818 A.2d 799, cert. denied, 264 Conn. 907,
826 A.2d 179 (2003).
   The trial court concluded that a final and definite
award was not made because it ‘‘may be inconsistently
applied to the teachers in the district . . . .’’ The union
argues on appeal that there is no support for the trial
court’s conclusion that a grievance award to an affected
grievant is not mutual, final, and definite because it
applies only to the particular employee who is affected.
The board argues in response that the award will result
in an inconsistent application to teachers in the district
because the underlying grievance was expressly filed
on behalf of a broader set of teachers than those
assigned to the Tinker school;6 the union requested
clarification as to whether the award applied to other
district schools, despite not having presented evidence
of those schools; the award did not offer any guidance
that could be used in similar situations arising in the
future; and the award failed to provide a basis for why
the application of the cease and desist order applied
only to the Tinker school and not to others. We are not
persuaded by the board’s arguments.
   Our review of whether the arbitrator imperfectly exe-
cuted his powers is limited to a determination of
whether the award conforms to the submission.7 As
stated previously, the submission stated: ‘‘Has the
[board] violated the requirement that Waterbury [kin-
dergarten through fifth grade] teachers at the Tinker
school receive five weekly preparation periods, and that
each preparation period must be no less than [thirty]
minutes in duration with no less than three hours of
preparation time per week? If so, what shall the remedy
be?’’ (Emphasis added.) The award stated: ‘‘Compensa-
tory damages to each affected teacher as set forth
[herein]; [a]n [o]rder that the [b]oard [c]ease and
[d]esist from refusing to provide contract[ual] prepara-
tion periods to teachers at the Tinker [s]chool; [and]
[f]ailing compliance with such [c]ease and [d]esist
[o]rder, the [b]oard will become liable for and obligated
to pay appropriate compensatory damages to affected
teachers consistent with the formula discussed [herein].
It thereby will become responsible for compensatory
damages to teachers for any preparation periods that
continue to be denied after the date of this decision.’’
The arbitrator clarified the award insofar as he stated
that ‘‘any further monetary liability under this [award]
for subsequent denial of preparation periods during the
remainder of the current [agreement] applies only to
the affected teachers at the Tinker school for which
compensatory damages were awarded.’’ (Emphasis
added.)
  The parties agree that the submission was
unrestricted.8 The submission was whether teachers at
the Tinker school were deprived of their preparation
periods and, if so, the nature and extent of their remedy.
The award determined that only twenty-two teachers
at the Tinker school had proven that they had been
deprived of their preparation periods and, as such,
awarded compensatory damages to those teachers.
Moreover, the award ordered the board to cease and
desist from refusing to provide preparation periods to
the affected teachers at the Tinker school who had been
awarded the compensatory damages. The award plainly
conforms to the submission because the award is
directly responsive to, and does not exceed the scope
of, the submission.
   We reject the board’s argument that the award was
not mutual, final, and definite because the award did
not offer any guidance that could be used in similar
situations arising in the future. If the award had been
so broad, it arguably would have exceeded the scope
of the submission and would not have been mutual,
final, and definite. Additionally, ‘‘an arbitration award
is not considered conclusive or binding in subsequent
cases involving the same contract language but different
incidents or grievances.’’ (Internal quotation marks
omitted.) Stratford v. International Assn. of Firefight-
ers, AFL-CIO, Local 998, 248 Conn. 108, 118, 728 A.2d
1063 (1999). It is, therefore, of little consequence that
the award did not offer guidance to be used in similar
cases arising in the future.
    The board cited Bridgeport City Supervisors’ Assn.
v. Bridgeport, 109 Conn. App. 717, 952 A.2d 1248, cert.
denied, 289 Conn. 937, 958 A.2d 1244 (2008), to illustrate
a case in which an award was not definite and, there-
fore, properly vacated by the trial court. In that case,
the court held that an arbitrator’s award was not definite
because it awarded the grievant alternative relief, inso-
far as she was to be reinstated either to one position
or to another position, and, therefore, the award did
not definitively fix the rights and obligations of the
parties. Id., 728–29. The court decided that the award
‘‘le[ft] open the possibility of disagreement and litiga-
tion as to [the grievant’s] ultimate placement.’’ Id., 729.
In the present case, the arbitrator did not grant alterna-
tive relief to the aggrieved teachers and, therefore,
Bridgeport City Supervisors’ Assn. does not change
our conclusion.
  Furthermore, we reject the board’s argument that the
award failed to provide a basis for why the application
of the cease and desist order applied only to the teach-
ers at the Tinker school and not to others. This argument
misapprehends the award. The award applied only to
the twenty-two affected teachers at the Tinker school,
not all teachers at the Tinker school. Because the award
applied only to those teachers who had proven that
they had been deprived of their preparation periods,
the basis was clear as to why the application of the cease
and desist order applied only to those affected teachers.
   On the basis of the foregoing, we conclude that the
trial court improperly vacated the arbitration award on
the basis that the arbitrator exceeded or imperfectly
executed his powers pursuant to § 52-418 (a) (4).9
                            II
   The union also claims that the trial court erred in
finding that the award violates the public policy of the
Teacher Negotiation Act (act); see General Statutes
§ 10-153a et seq.; because the parties’ agreement was
modified without consideration of the statutory factors
set forth in the act.10 We agree with the union.
   ‘‘A court’s refusal to enforce an arbitrator’s award
. . . because it is contrary to public policy is a specific
application of the more general doctrine, rooted in the
common law, that a court may refuse to enforce con-
tracts that violate law or public policy. . . . This rule
is an exception to the general rule restricting judicial
review of arbitral awards. . . . The public policy
exception applies only when the award is clearly illegal
or clearly violative of a strong public policy. . . . A
challenge that an award is in contravention of public
policy is premised on the fact that the parties cannot
expect an arbitration award approving conduct which
is illegal or contrary to public policy to receive judicial
endorsement any more than parties can expect a court
to enforce such a contract between them. . . . When
a challenge to the arbitrator’s authority is made on
public policy grounds, however, the court is not con-
cerned with the correctness of the arbitrator’s decision
but with the lawfulness of enforcing the award. . . .
Accordingly, the public policy exception to arbitral
authority should be narrowly construed and [a] court’s
refusal to enforce an arbitrator’s [award] is limited to
situations where the contract as interpreted would vio-
late some explicit public policy that is well defined and
dominant, and is to be ascertained by reference to the
laws and legal precedents and not from general consid-
erations of supposed public interests. . . .
   ‘‘The party challenging the award bears the burden
of proving that illegality or conflict with public policy
is clearly demonstrated. . . . Therefore, given the nar-
row scope of the public policy limitation on arbitral
authority, [a party] can prevail . . . only if it demon-
strates that the [arbitrator’s] award clearly violates an
established public policy mandate. . . . [W]hen a chal-
lenge to a voluntary arbitration award rendered pursu-
ant to an unrestricted submission raises a legitimate
and colorable claim of violation of public policy, the
question of whether the award violates public policy
requires de novo judicial review.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
DeRose v. Jason Robert’s, Inc., 191 Conn. App. 781,
803–804, 216 A.3d 699, cert. denied, 333 Conn. 934, 218
A.3d 593 (2019).
   In its memorandum of decision, the court first stated
that provisions of the act represent a clear and dominant
public policy of Connecticut and, further, that pursuant
to West Hartford Education Assn., Inc. v. DeCourcy,
162 Conn. 566, 586–87, 295 A.2d 526 (1972), questions
of conditions of employment, including compensation,
are mandatory subjects of negotiation. The court deter-
mined that, in the present case, ‘‘arguably noncompen-
sable terms and conditions of employment became
compensable through grievance arbitration, brought by
a subgroup of a bargaining unit, and were thereby incon-
sistently limited to one of many elementary schools in
the district.’’
   On appeal, the parties agree that the act sets forth
public policy with respect to the negotiation of a collec-
tive bargaining agreement. The union argues, however,
that the award does not violate the public policy set
forth in the act because the act applies to arbitrations
of collective bargaining agreements, not to grievance
arbitrations. Furthermore, it argues that the parties bar-
gained for the following terms within the agreement:
that every teacher would be given five preparation peri-
ods per week and that an arbitrator of a grievance would
have the authority to fashion a compensatory award.
   In response, the board asserts that enforcing the
award would violate the public policy set forth in the
act insofar as salaries and working conditions must be
negotiated pursuant to the procedures set forth in the
act.11 The board further argues that the award ‘‘purports
to compensate a group of elementary school teachers
for missing preparation periods where the [agreement]
included specific language prohibiting such compensa-
tion, and the board had never compensated for missed
preparation periods in the past.’’ Finally, the board con-
tends that the award lacks clarity and direction with
respect to elementary teachers at other district schools
who similarly miss preparation periods and, therefore,
provide substitute services during those periods.
   We conclude that the public policy of the act at issue
in this appeal—that parties must negotiate salaries and
other conditions of employment through the collective
bargaining process—is not contravened by the execu-
tion of the award for the following reasons: (1) the act
applies to arbitrations of collective bargaining agree-
ments and does not apply to grievance arbitrations; see
Glastonbury Education Assn. v. Freedom of Informa-
tion Commission, 234 Conn. 704, 714, 663 A.2d 349
(1995) (Arbitrations under the act arise out of ‘‘failure
to reach agreement in ordinary collective bargaining
. . . . The [act] establishes a sequence of increasingly
formal collective bargaining procedures to ensure the
existence of a teacher contract by the beginning of the
town’s fiscal year.’’); (2) the parties, in fact, abided by
the act and negotiated various terms of employment in
their agreement, including salary and compensation;
(3) the award did not constitute compensation, salary,
or remuneration because compensatory damages are
not synonymous with compensation;12 (4) the award
did not add to or modify the provisions of the agree-
ment; and, most importantly, (5) the arbitrator awarded
compensatory damages, which was within his authority
per the terms of the agreement.13 That is, the award
provided compensatory damages to those teachers who
had been deprived of the benefit of preparation periods,
which they had negotiated for through the collective
bargaining process. On the basis of the foregoing, we
also reject the claim that the award was inconsistently
limited to a group within a collective bargaining unit; the
award was properly limited to the aggrieved teachers
at the Tinker school who presented evidence of their
deprivation at the arbitration proceedings. In fact, it
was the board that inconsistently provided teachers
with their contractual right to preparation periods,
which had been negotiated for through the collective
bargaining process.
  If we were to agree with the board and to conclude
that the award violates the public policy of the act,
teachers would be unable to enforce their contractual
right to preparation periods. Moreover, the authority
for arbitrators to award compensatory damages pursu-
ant to the agreement, in the face of empty gestures like
the board’s promise to ‘‘make every effort’’ to provide
the bargained for preparation periods, would be ren-
dered meaningless. Accordingly, we conclude that the
board’s challenge to the award does not raise a legiti-
mate and colorable claim of a violation of public policy.
The trial court, therefore, improperly vacated the
award.
   The judgment is reversed and the case is remanded
with direction to render judgment denying the applica-
tion to vacate the award and granting the application
to confirm the award.
      In this opinion the other judges concurred.
  1
     We note that there was evidence before the arbitrator that there were
approximately twenty-two [kindergarten through fifth grade] teachers at the
Tinker school.
   2
     The evidence presented by the union at the arbitration proceedings
specifically related to those twenty-two teachers at the Tinker school.
   3
     In support of this argument, the board asserted that the agreement
language that ‘‘teachers may be required to perform substitute services . . .
without remuneration or other remedy’’ in the event of teacher absences
precluded compensating teachers for missed preparation periods. The arbi-
trator explicitly rejected this argument on the basis that the ‘‘provision
relating to the performing of substitute services without compensation does
not implicate the [agreement] requirement to provide five nonteaching prepa-
ration periods per week.’’
   4
     General Statutes § 52-418 (a) provides in relevant part: ‘‘Upon the applica-
tion of any party to an arbitration, the superior court . . . shall make an
order vacating the award if it finds any of the following defects . . . (4) if
the arbitrators have exceeded their powers or so imperfectly executed them
that a mutual, final and definite award upon the subject matter submitted
was not made.’’
   5
     With respect to the impossibility and/or impracticality argument, the
arbitrator stated: ‘‘I conclude and find that the [b]oard has not proven it
was legally impossible to comply with the contract[ual] requirements of
preparation periods. The [agreement] is replete with teacher rights to sick
leave, personal leave, religious leave, compensatory leave, family sick leaves,
bereavement leave, child rearing and childbearing leave among others, and
the [agreement] has provisions clearly providing authorized leave benefits
to teachers with and without pay.
   ‘‘However, I conclude the existence of the contractual requirements to
provide various leave benefits cannot support a claim that it is impossible
to provide them or provide authorized preparation time. The use of author-
ized leave under this [agreement] was reasonably foreseeable by the [b]oard,
since it is party to and had negotiated the [agreement] provisions providing
these benefits to teachers. It was not impossible to foresee that absences
on account of authorized leave would impact upon the number of teachers
available to teach on any day.
   ‘‘I conclude that as the [agreement] provides for certain leave benefits
which are then used as authorized, this circumstance does not rise to the level
of creating an impossibility of complying with contract[ual] requirements
providing teachers the requisite preparation time or their use of authorized
leave benefits.’’
   6
     The grievance stated: ‘‘The [union] alleges that the [board] is in violation
of the 2016–2019 [agreement] at Tinker [school] and other elementary
schools as a result of multiple teachers failing to receive the [bargained for]
preparation period.’’ (Emphasis added.)
   7
     Because our inquiry is limited to the submission and the award, we do
not consider the board’s arguments with respect to the underlying grievance
and the fact that the union requested clarification of the award.
   8
     ‘‘A submission is unrestricted when . . . the parties’ arbitration agree-
ment contains no language restricting the breadth of issues, reserving explicit
rights, or conditioning the award on court review.’’ (Internal quotation marks
omitted.) Bridgeport City Supervisors’ Assn. v. Bridgeport, 109 Conn. App.
717, 724 n.2, 952 A.2d 1248, cert. denied, 289 Conn. 937, 958 A.2d 1244 (2008).
   9
     We also are unpersuaded by the trial court’s reasoning that a final and
definite award was not made because it did not follow the mandatory
provisions of the Teacher Negotiation Act. Those considerations go beyond
our limited scope of review of this claim. The scope of review for arbitration
awards is exceedingly narrow because ‘‘[a]rbitration is a favored method
to prevent litigation, promote tranquility and expedite the equitable settle-
ment of disputes.’’ (Internal quotation marks omitted.) Benistar Employer
Services Trust Co. v. Benincasa, 189 Conn. App. 304, 309, 207 A.3d 67, cert.
denied, 331 Conn. 932, 208 A.3d 280 (2019).
   10
      ‘‘The [act] is essentially patterned on the National Labor Relations Act
[29 U.S.C. § 151 et seq.]. . . .’’ Hartford Principals’ & Supervisors’ Assn.
v. Shedd, 202 Conn. 492, 503, 522 A.2d 264 (1987); see generally American
Ship Building Co. v. National Labor Relations Board, 380 U.S. 300, 317,
85 S. Ct. 955, 13 L. Ed. 2d 855 (1965) (‘‘[t]he central purpose of [the National
Labor Relations Act] was to protect employee self-organization and the
process of collective bargaining from disruptive interferences by
employers’’).
   ‘‘By enacting the [act] the legislature gave teachers the right to bargain
collectively and imposed upon school boards the duty to negotiate with the
representatives of the teachers. In so doing the legislature expressed the
view that by requiring that disputes between the parties be submitted ‘to
the mediating influence of negotiation it was eliminating any need for resort
to illegal and disruptive tactics, and that disputes between school boards
and teachers were ‘more likely’ of resolution and agreement by negotiation
than by strike or otherwise.’’ Connecticut State Board of Labor Relations
v. Board of Education, 177 Conn. 68, 71–72, 411 A.2d 28 (1979).
   The act provides in relevant part: ‘‘Members of the teaching profession
shall have and shall be protected in the exercise of the right to form, join
or assist, any organization for professional or economic improvement and
to negotiate in good faith through representatives of their own choosing
with respect to salaries, hours and other conditions of employment . . . .’’
(Emphasis added.) General Statutes § 10-153a (a).
   11
      More specifically, the board argues that missed preparation periods are
‘‘a part of ‘teacher [work]load’ and compensation for such constitute ‘salary’
and, as such, must be negotiated under the [act].’’ Accordingly, the board
argues that the award fails to analyze the board’s ability to pay, consistent
with the act, ‘‘which must be considered and applied when evaluating pro-
posed contract changes in the context of a binding interest arbitration.’’
The board, however, failed to argue that its ability to pay must be considered
and applied when evaluating awards in grievance arbitrations.
   12
      Compensation is defined as ‘‘[r]emuneration and other benefits received
in return for services rendered; esp., salary or wages,’’ and compensatory
damages are defined as ‘‘[d]amages sufficient in amount to indemnify the
injured person for the loss suffered.’’ Black’s Law Dictionary (9th Ed. 2009)
p. 354.
   We also reject the board’s assertion that the damages were intended as
remuneration for substitute services rendered because the substitute ser-
vices rendered were merely the cause of the teacher’s deprivation of their
preparation periods. The arbitrator also explicitly rejected this assertion on
the basis of its factual findings. See footnote 3 of this opinion. ‘‘A court
does not sit to review the factual findings of an arbitrator.’’ AFSCME, Council
4, Local 2663 v. Dept. of Children & Families, 317 Conn. 238, 257, 117 A.3d
470 (2015).
   13
      The agreement does not specify a remedy for a violation of this prepara-
tion periods provision. The agreement, instead, explicitly provides that an
arbitrator ‘‘shall have the power to make an award, including appropriate
compensatory awards.’’